Citation Nr: 0833030	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  00-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 until 
October 1983, from September 1990 until June 1991, and from 
October 1991 until September 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board first considered this appeal in June 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2000 VA Form 9 (Appeal to Board of Veterans' 
Appeals) the veteran requested a Travel Board hearing at the 
Atlanta, Georgia RO.  The veteran was scheduled for a Travel 
Board hearing; however, in June 2006, prior to the hearing 
the veteran indicated he would be unable to attend and 
requested he be rescheduled for a videoconference hearing.  
The rescheduled videoconference hearing was held in March 
2007.  

By letter dated in August 2008, the veteran was apprised that 
the Veterans Law Judge who had conducted the March 2007 
hearing was no longer employed by the Board.  The veteran was 
afforded the opportunity to present testimony at an 
additional hearing.  By response received in September 2008, 
the veteran requested another videoconference hearing.

Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, 38 C.F.R. § 20.904, this matter 
must be addressed prior to any appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a videoconference hearing at the RO at the 
earliest opportunity.

2.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




